DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu Chao (CN 106586134 A), hereinafter Chao, in view of Petri et al (US 2016/0207657), hereinafter Petri.

Regarding claim 1, Chao discloses a system of monitoring a product packaging, comprising: 
a weighing module (Translation, Para. 0009)(Examiner notes the drawing of Chao does not include reference numbers, thus the specification of Chao is relied upon to show where Chao discloses each element) configured to weigh a target packaging to obtain an actual weight value of the target packaging (Translation, Para. 0009), wherein the target packaging is defined to contain products inside the target packaging (Translation, Para. 0009); 
a calculation module (Translation, Para. 0006) configured to obtain theoretical weight parameters of the target packaging according to packaging parameters of the target packaging (Translation, Para. 0006); and 
an analysis module (Translation, Para. 0009) configured to analyze whether the actual weight value matches the theoretical weight parameters (Translation, Para. 0009), wherein in response to that the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0009), the target packaging is determined to have a packaging failure (Translation, Para. 0009-0010);
a correction module (Translation, Para. 0009-0010, 0040-0043) configured to correct the theoretical weight parameters according to an analysis result of the analysis module (Translation, Para. 0009-0010-0040-0043).

Chao is silent about the packaging being a packaging bag.
However, Petri teaches a system of monitoring a packaging bag (Para. 0012, 0063-0064).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Chao and Petri to substitute monitoring the packaging box of Chao with monitoring a packaging bag as taught by Petri.  A person of ordinary skill in the art would have been motivated to make such change because doing so would be a simple substitution for one known product for another (monitoring a packaging bag rather than a packaging box).

Chao is silent about the system of monitoring the product packaging further comprising a culling module configured to remove the target packaging bag defined as the packaging failure from an assembly line.
However, Petri teaches a system of monitoring the product packaging (Fig. 15a) further comprising a culling module (Fig. 15A, item 14, 24, 25, 27) configured to remove the target packaging bag defined as the packaging failure from an assembly line (Para. 0101-0102, 0105-0107).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Chao and Petri to modify the system of Chao to include the culling module of Petri.  A person of ordinary skill in the art would have been motivated to make such change in order to remove packaging bags without the need for an operator.

Regarding claim 2, the modified Chao discloses the system of monitoring the product packaging wherein the theoretical weight parameters comprise a theoretical weight value and a tolerance value (Translation, Para. 0009), and the analysis module is configured to obtain an actual difference value between the actual weight value and the theoretical weight value (Translation, Para. 0040-0043) and to determine whether the actual difference value is less than the tolerance value (Translation, Para. 0040-0043), wherein when the actual difference value is not less than the tolerance value, the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0040-0043).

Regarding claim 3, the modified Chao discloses the system of monitoring the product packaging wherein the theoretical weight parameters comprise a theoretical weight value and an error rate (Translation, Para. 0009), and the analysis module is configured to obtain an actual difference value between the actual weight value and the theoretical weight value (Translation, Para. 0040-0043), to calculate a ratio of the actual difference value to the theoretical weight value (Translation, Para. 0040-0043), and to determine whether the ratio is less than the error rate (Translation, Para. 0040-0043), wherein when the actual difference value is not less than the error rate, the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0040-0043).

Regarding claim 4, the modified Chao discloses the system of monitoring the product packaging wherein the calculation module is configured to obtain a theoretical weight value of the theoretical weight parameters by calculation according to a packaging object list and a packaging object weight of the packaging parameters (Translation, Para. 0009).

Regarding claim 5, the modified Chao discloses the system of monitoring the product packaging wherein the calculation module is configured to obtain the theoretical weight value of the theoretical weight parameters by calculation according to number of products, number of packaging bags, number of trays, and number of desiccant bags on the packaging object list (Translation, Para. 0009, 0048), and individual product weight, individual packaging bag weight, individual tray weight, and individual desiccant bag weight included in the packaging object weight (Translation, Para. 0009, 0048).

Regarding claim 6, the modified Chao discloses the system of monitoring the product packaging further comprising an alarm module (Translation, Para. 0009-0010) configured to provide a reminder of the packaging failure when the target packaging bag is defined as the packaging failure according to an analysis result of the analysis module (Translation, Para. 0009-0010).

Regarding claim 7, the modified Chao discloses the system of monitoring the product packaging wherein the alarm module is configured to provide a reminder of the packaging failure by a reminder sound (Translation, Para. 0009-0010, 0043).

Regarding claim 8, the modified Chao discloses the system of monitoring the product packaging wherein the alarm module is configured to provide a reminder of the packaging failure by using a flashing light (Translation, Para. 0009-0010, 0043).

Regarding claim 11, Chao discloses a method of monitoring a product packaging, comprising: 
obtaining, by weighing a target packaging (Translation, Para. 0009), an actual weight value of the target packaging (Translation, Para. 0009), wherein the target packaging is defined to contain products inside the target packaging (Translation, Para. 0009); 
obtaining theoretical weight parameters (Translation, Para. 0006) of the target packaging according to packaging parameters of the target packaging (Translation, Para. 0006); and 
analyzing whether the actual weight value matches the theoretical weight parameters (Translation, Para. 0009-0010), wherein the target packaging is defined as a packaging failure when the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0009-0010);
removing the target packaging bag defined as the packaging failure from an assembly line (Translation, Para. 0009-0010) to prevent the target packaging bag defined as the packaging failure from slipping into a subsequent outer packaging (Translation, Para. 0009-0010, 0040-0043); and 
monitoring the product packaging further comprising correcting the theoretical weight parameters according to the analysis result (Translation, Para. 0009-0010, 0040-0043).

Chao is silent about the packaging being a packaging bag.
However, Petri teaches a system of monitoring a packaging bag (Para. 0012, 0063-0064).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Chao and Petri to substitute monitoring the packaging box of Chao with monitoring a packaging bag as taught by Petri.  A person of ordinary skill in the art would have been motivated to make such change because doing so would be a simple substitution for one known product for another (monitoring a packaging bag rather than a packaging box).

Regarding claim 12, the modified Chao discloses the method of monitoring the product packaging wherein the theoretical weight parameters comprise a theoretical weight value and a tolerance value (Translation, Para. 0009), and the analyzing whether the actual weight value matches the theoretical weight parameters comprises: obtaining an actual difference value between the actual weight value and the theoretical weight value (Translation, Para. 0040-0043) and to determine whether the actual difference value is less than the tolerance value (Translation, Para. 0040-0043), wherein when the actual difference value is not less than the tolerance value, the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0040-0043).

Regarding claim 13, the modified Chao discloses the method of monitoring the product packaging wherein the theoretical weight parameters comprise a theoretical weight value and an error rate (Translation, Para. 0009), and the analyzing whether the actual weight value matches the theoretical weight parameters comprises: obtaining an actual difference value between the actual weight value and the theoretical weight value (Translation, Para. 0040-0043), calculating a ratio of the actual difference value to the theoretical weight value (Translation, Para. 0040-0043), and determining whether the ratio is less than the error rate (Translation, Para. 0040-0043), wherein when the actual difference value is not less than the error rate, the actual weight value fails to match the theoretical weight parameters (Translation, Para. 0040-0043).

Regarding claim 14, the modified Chao discloses the method of monitoring the product packaging wherein the obtaining theoretical weight parameters of the target packaging bag according to packaging parameters of the target packaging bag comprises: obtaining, by calculation, a theoretical weight value of the theoretical weight parameters according to a packaging object list and a packaging object weight of the packaging parameters (Translation, Para. 0009-0010).

Regarding claim 15, the modified Chao discloses the method of monitoring the product packaging wherein the obtaining, by calculation, a theoretical weight value of the theoretical weight parameters according to a packaging object list and a packaging object weight of the packaging parameters comprises: obtaining, by calculation, the theoretical weight value of the theoretical weight parameters according to number of products, number of packaging bags, number of trays, and number of desiccant bags on the packaging object list (Translation, Para. 0009, 0048), and individual product weight, individual packaging bag weight, individual tray weight, and individual desiccant bag weight included in the packaging object weight (Translation, Para. 0009, 0048).

Regarding claim 16, the modified Chao discloses the method of monitoring the product packaging further comprising providing a reminder (Translation, Para. 0009-0010, 0043) of the packaging failure when the target packaging bag is defined as the packaging failure according to an analysis result (Translation, Para. 0009-0010, 0043).

Regarding claim 17, the modified Chao discloses the method of monitoring the product packaging wherein the providing a reminder of the packaging failure comprises: providing a reminder (Translation, Para. 0009-0010, 0043) of the packaging failure by a reminder sound (Translation, Para. 0009-0010, 0043).

Regarding claim 18, the modified Chao discloses the method of monitoring the product packaging wherein the providing a reminder of the packaging failure comprises: providing a reminder (Translation, Para. 0009-0010, 0043) of the packaging failure by using a flashing light (Translation, Para. 0009-0010, 0043).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Petri does not teach the claimed culling module, Examiner disagrees.  The claim limitation merely requires a culling module which moves the package from the assembly line.  This feature is shown in Petri, as the culling module 14, 24, 25, 27 moves the package from the main assembly line.  Examiner notes no structure is currently claimed to further define the features of the culling module.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Chao does not disclose a correction module, Examiner disagrees.  Chao discloses a correction system which measures a specified parameter and compares the actual parameter to the desired parameter and then performs adjustments to correct the actual parameter if it is outside the desired range (see Para. 0009-0010 of Chao’s translation), which is the required limitations of the claimed correction module.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731